340 F.2d 613
Eberhard F. CIMIJOTTI, Appellant,v.Frances PAULSEN, Clarice Sprout and Lauretta M. Cimijotti, Appellees.
No. 17775.
United States Court of Appeals Eighth Circuit.
February 1, 1965.

Appeal from the United States District Court for the Northern District of Iowa; William C. Hanson, Judge.
Everett W. Gross, Helena, Mont., for appellant.
C. Frederick Beck, of Beck, Butler & Pappajohn, Mason City, Iowa, for appellees.
Before VOGEL, MATTHES and RIDGE, Circuit Judges.
PER CURIAM.


1
This diversity lawsuit is manifestly an aftermath of domestic troubles and difficulties between Eberhard F. Cimijotti and his wife, Lauretta M. Cimijotti, which resulted in the latter obtaining a divorce in March, 1962. On October 26, 1962, Eberhard instituted this action against Lauretta, his former wife, Frances Paulsen who is Lauretta's mother, and a third person, Clarice Sprout. Eberhard alleged that the defendants had conspired together to publish false and defamatory statements in certain ecclesiastical proceedings initiated by Lauretta for the purpose of obtaining church sanction to institute first a separate maintenance action and later the divorce proceeding. Eberhard sought actual, general and punitive damages in the sum of $128,500.00.


2
During discovery proceedings a controversy developed as to whether plaintiff was entitled to elicit answers to certain questions on depositions. The trial court decided he was not, 219 F. Supp. 621 (D.C.1963). Thereafter, the court granted defendant's motion for summary judgment, 230 F. Supp. 39 (D.C.1964). From this judgment plaintiff appealed.


3
We have carefully considered all contentions advanced by plaintiff and are satisfied that the trial court properly concluded that there is no genuine issue as to any material fact and that defendants were entitled to judgment as a matter of law.


4
Therefore, on the basis of the trial court's opinion, 230 F. Supp. 39, we affirm.